Exhibit 24(b)(8.17) NOVATION AGREEMENT THIS NOVATION AGREEMENT (this "Agreement"), dated as of the Effective Time (as defined herein), by and among American Century Investment Services, Inc., the distributor ("Distributor") of the American Century family of mutual funds (the "Funds"), American Century Services, LLC, the transfer agent ("Transfer Agent") of the Funds, and ING Financial Advisors LLC, ING Life Insurance and Annuity Company and ING Institutional Plan Services LLP (the "Companies"). RECITALS WHEREAS, Distributor, Transfer Agent and the Companies are parties to a certain Dealer/Agency Agreement, Services Agreement, or other agreement with respect to the Funds as listed on Exhibit A (such agreement, together with all exhibits, schedules, amendments, modifications, restatements, or other supplements thereto, and any other documents executed or delivered in connection therewith, the "Original Agreement"); WHEREAS, according to its terms and as required by the Investment Company Act of 1940, as amended (the "Act"), the Original Agreement was automatically terminated on February 16, 2010 ("Termination Date") as a result of a deemed assignment of the Original Agreement by the Distributor; WHEREAS, Distributor, Transfer Agent and the Companies all wish to enter into a new agreement on the same terms as the Original Agreement, effective as of the Termination Date; and WHEREAS, the parties intend that this Agreement act as a novation, pursuant to which (i) the Original Agreement between the parties was terminated on and as of the Effective Time (as defined below) on the Termination Date and (ii) a new agreement will be formed by and between the parties, on precisely the same terms as the Original Agreement. NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency of which is hereby acknowledged), and intending to be legally bound, the parties agree as follows: (1) At 12:00 a.m.
